United States Court of Appeals
                       For the First Circuit

No. 11-1160

                             RUBEN CUEVAS,

                       Petitioner, Appellant,

                                  v.

              JEFFREY GRONDOLSKY, Warden of FMC Devens,

                         Respondent, Appellee.


                                ERRATA


     The opinion of this Court, issued on January 31, 2012, should

be amended as follows.

     On page 2, line 1, replace "Columbia" with "Colombia".